[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                               No. 09-11875                  ELEVENTH CIRCUIT
                                                                AUGUST 10, 2009
                           Non-Argument Calendar
                                                              THOMAS K. KAHN
                         ________________________
                                                                   CLERK

                  D. C. Docket No. 98-00049-CR03-RV-MD

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

ERNEST SOLOMON HICKS,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                               (August 10, 2009)

Before DUBINA, Chief Judge, CARNES and WILSON, Circuit Judges.

PER CURIAM:

     Appellant Ernest Solomon Hicks appeals the district court's denial of his
motion for a sentence reduction, filed pursuant to 18 U.S.C. § 3582(c)(2). Hicks's

§ 3582(c)(2) motion was based on Amendment 706 to the United States

Sentencing Guidelines, which reduced base offense levels applicable to crack

cocaine offenses. On appeal, Hicks argues that United States v. Booker, 543 U.S.
220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005), and Kimbrough v. United States,

552 U.S. 85, 128 S. Ct. 558, 169 L. Ed. 2d 481 (2007), authorize a district court, in

a § 3582(c)(2) proceeding, to (1) reduce the defendant’s offense level by more than

two levels, and (2) reduce the sentence of a career offender. He acknowledges that

his argument is foreclosed by precedent, including United States v. Moore, 541
F.3d 1323 (11th Cir. 2008), cert. denied, McFadden v. United States, 129 S. Ct.
965 (2009), and cert. denied, 129 S. Ct. 1601 (2009), and United States v. Melvin,

556 F.3d 1190 (11th Cir.), cert. denied, 129 S. Ct. 2382 (2009). However, he

contends that Moore and Melvin were wrongly decided and explains that he

brought this appeal to preserve his arguments for the future.

      “In a § 3582(c)(2) proceeding, we review de novo the district court’s legal

conclusions regarding the scope of its authority under the Sentencing Guidelines”

as well as all “questions of statutory interpretation.” Moore, 541 F.3d at 1326

(quotation marks and citations omitted).

      Under § 3582(c)(2), a district court may reduce the sentence of a defendant



                                           2
who was sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission. 18 U.S.C.

§ 3582(c)(2).

      In Moore, we held that, if the defendant was sentenced as a career offender

under U.S.S.G. § 4B1.1 and the range was not affected by U.S.S.G. § 2D1.1, then

his sentence is not “based on a sentencing range that has subsequently been

lowered.” 541 F.3d at 1327-28. In Melvin, we rejected the argument that Booker

and Kimbrough prohibit limitations on a judge’s discretion in a § 3582(c)(2)

proceeding. 556 F.3d at 1192. We have also held that a defendant is not entitled

to a § 3582(c)(2) reduction by virtue of the advisory nature of the guidelines.

United States v. Jones, 548 F.3d 1366, 1369 (11th Cir. 2008), cert denied, 129 S.

Ct. 1657 (2009).

      As Hicks acknowledges, his arguments are foreclosed by binding precedent.

Accordingly, we affirm the district court’s order denying Hicks’s § 3582(c)(2)

motion.

      AFFIRMED.




                                          3